DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,029,609 in view of Satoh (US Patent 6,159,644). 

As for claims 16-35, U.S. Patent No. 11,029,609 discloses the features and claim limitations of claims 16-35 of the current Application comprising a method and non-transitory medium(s) including aligning a design layout and metrology (captured) image patterned on a substrate produced from a design layout using a patterning process, the alignment being based on a deviation (difference) between the design layout, or one more characteristics thereof, and a metrology image (image/captured image), and determining a parameter (shift of at least part of the) of the patterned substrate from the metrology image aligned with the design layout.
The current Applications claim limitations comprise a captured image, a difference between the design layout and an image, and determining a shift of at least part of the pattern from the captured image and design layout.  The claim limitation captured image is a scanning electron microscopy image (claim 24 of the current Application and which is the same as the limitations of metrology image evidenced in claim 9 of U.S. Patent 11,029,609.
U.S. Patent 11,029,609 does not specifically disclose the terms difference and shift for the parameter.
Satoh (US Patent 6,159,644) discloses differences between an image and pattern including shift and alignment accuracy.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of U.S. Patent 11,209,609 and Satoh because measuring a deviation or difference from patterned features on a substrate with design layout features would provide necessary information for the correction of errors in a patterning process; which would result in improved manufactured devices.

Claims 17-29, and 31-34, having similar feature term variations as independent claims 16, 30, and 35 are also disclosed by U.S. Patent 11,209,609 claims 2-14, and 16-19.  Therefore claims 17-29 and 31-34 are rejected for the same reasons as set forth supra in the rejection of claims 16, 30, and 35.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        September 21, 2022